United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2069
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Brion Dodd Johnson

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: January 9, 2017
                               Filed: July 3, 2017
                                 [Unpublished]
                                ____________

Before SMITH, Chief Judge,1 GRUENDER and SHEPHERD, Circuit Judges.
                              ____________
PER CURIAM.

       Brion Dodd Johnson appeals a condition of his supervised release which
prohibits Johnson from having contact with certain adults. We find that the district
court2 did not abuse its discretion with respect to this condition and we affirm.

      1
       The Honorable Lavenski R. Smith became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on March 11, 2017.
      2
       The Honorable Linda R. Reade, United States District Court for the Northern
District of Iowa.
                                          I.

      We refer to the opinion of this court in Johnson’s prior appeal for a history of
this matter:

             Johnson pleaded guilty to possession and attempted possession of
      child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B) and
      (b)(2). The district court sentenced him to 97 months’ imprisonment
      followed by fifteen years of supervised release. The court revoked
      Johnson’s supervised release after he committed twenty-one violations
      of his release conditions, including failure to comply with sex-offender
      treatment, unauthorized possession of a computer, possession of
      pornography, and use of illegal drugs. Finding that Johnson committed
      these violations, the court sentenced him to a second, eleven-month term
      of imprisonment followed by ten years of supervised release.

             The district court revoked Johnson’s second term of supervised
      release after he committed another fourteen violations, including
      associating with someone involved in criminal activity, failing to answer
      his parole officer truthfully, possessing drug paraphernalia, possessing
      pornography, and using photographic equipment to produce
      pornography. The court then sentenced Johnson to eleven months’
      imprisonment followed by a third, eight-year term of supervised release.

United States v. Johnson, 773 F.3d 905, 907 (8th Cir. 2014). Johnson began his third
term of supervised release in November 2014. Following the imposition of this term
of supervised release, probation officers instructed Johnson to have no contact with
TT, Johnson’s female friend.

      In February 2016 probation officers determined that TT along with JA and JO,
TT’s adult children who both have special needs, were living with Johnson at his
residence and that Johnson was engaged in a bondage, discipline, and sado-
masochistic relationship with TT. Johnson failed to truthfully answer probation

                                         -2-
officers’ questions with respect to these facts and on March 11, 2016, the district
court modified the conditions of Johnson’s supervised release to add the provision
that Johnson could not have contact with JA and JO. Johnson agreed to this
condition.

       In April 2016 the probation office filed a petition and then a supplemental
petition to revoke Johnson’s supervised release alleging, inter alia, that Johnson had
committed the following violations of the terms of his supervised release: (a) failing
to truthfully answer the questions of a probation officer, (b) using photographic
equipment to view or store pornography, (c) possessing pornography, (d) failing to
follow the instructions of the probation office, (e) failure to comply with substance
abuse testing, and (f) having contact with JA.

       Johnson admitted the violations. It is undisputed that on March 28, 2016,
Johnson telephoned a probation officer to ask whether he could have contact with TT.
The officer advised Johnson that his conditions of supervised release did not prohibit
contact with TT but Johnson was prohibited from having contact with JA and JO.
Later in the day, probation officers inspected the home of a federal offender which
was located near Johnson’s residence. As the officers left the residence they saw
Johnson, TT, and JA leave Johnson’s residence and walk towards Johnson’s vehicle.
When the officers confronted Johnson he admitted he was aware he was prohibited
from having contact with JA but he explained that earlier TT had telephoned him and
asked for a ride to an appointment. When Johnson picked up TT he discovered that
she was accompanied by JA. Johnson transported TT and JA to TT’s appointment
and then drove them to his residence in order for him to pick up cigarettes. TT and
JA accompanied Johnson into his residence. After officers spoke with TT and JA, JA
“yelled that he was not afraid of [Brion], [and that] he doesn’t know why everyone
thinks [Brion] want[s] to have sex with him.” JA also yelled that Rhonda (a
probation officer) “is a bitch.”3

      3
       At the supervised release revocation hearing Johnson asserted that JA actually
said “Rhonda is a witch.”

                                         -3-
       The district court found that JA, age 19, and JO, age 20, although adults, are
vulnerable individuals who, according to TT, cannot live alone. The court concluded
that JA and JO “are not capable of making good decisions or protecting themselves
or apparently living apart from their mother due to mental health issues.” The court
further noted that, according to TT, JA has been diagnosed as bipolar, with ADHD,
defiant disorder, and Asperger’s Syndrome, and has been a victim of sexual abuse.
 JO also has mental issues and receives services from the Iowa Department of Human
Services. JA and JO both have issues with pornography. Johnson did not dispute
these findings.

       The district court revoked Johnson’s third term of supervised release and
sentence him to five months imprisonment to be followed by five years of supervised
release. As a condition of supervised release, the district court reimposed the
condition that: “[Johnson] must not have contact during [his] term of supervision
with [JA] and [JO], in person or by a third-party. This includes no direct or indirect
contact by telephone, mail, e-mail or any other means.”

       On appeal, Johnson objects to the total ban on contact with JA and JO. He
asserts that because JA and JO require supervision, a total ban on Johnson having
contact with JA and JO makes it very difficult for him to have contact with TT, who
he is not prohibited from contacting. He argues that the condition is a “greater
deprivation of liberty than is reasonably necessary,” 18 U.S.C. § 3583(d)(2), and the
district court should have “reasonably tailored” the condition by allowing contact but
requiring Johnson “to give notice to his probation officer prior to having contact with
TT’s children, so that the probation officer could insure that the contact would be
supervised by TT or another responsible adult.”

                                          II.

      [S]entencing judges are afforded wide discretion when imposing terms
      of supervised release. The district court has the power to impose any
      condition it considers to be appropriate, so long as the condition

                                         -4-
      complies with the limits set out in 18 U.S.C. § 3583(d), namely, the
      condition must (1) [be] reasonably related to the pertinent § 3553(a)
      sentencing factors, (2) involve[] no greater deprivation of liberty than
      reasonably necessary for the purposes set forth in § 3553(a), and (3) [be]
      consistent with any pertinent policy statements issued by the United
      States Sentencing Commission. We review a district court’s imposition
      of special conditions of supervised release for abuse of discretion.

Johnson, 773 F.3d at 907-08 (alteration in original) (citations omitted) (internal
quotation marks omitted).

       We find no abuse of discretion in the imposition of this condition. The district
court expressly considered “the nature and circumstances of the offense and the
history and characteristics of the defendant.” 18 U.S.C. § 3553(a)(1). Specifically,
the court considered (1) Johnson’s history of conviction for the possession and
attempted possession of child pornography, and (2) his previous revocations of
supervised release and his multitude of prior violations of supervised release
conditions including: failure to provide truthful information to probation officers and
follow their instructions; failure to comply with sex-offender treatment; possession
of pornography; association with persons engaged in criminal activity; and use of
photographic equipment to produce pornography. The district court also carefully
evaluated the need to adequately deter criminal conduct and to protect others from
further crimes of Johnson in explaining that the no-contact provision was warranted
in view of the vulnerable state of JA and JO and JA’s history as the victim of sexual
abuse and his issues with pornography. See 18 U.S.C. § 3553(a)(2)(B), (C).

      We reject Johnson’s contention that because we have approved the imposition
of conditions of supervised release that permit contact with children when supervised
or with the permission of a probation officer, a condition absolutely prohibiting
contact with adults such as JA and JO cannot be imposed. In fact, we approved a
similar condition in United States v. Wroblewski, 715 F.3d 701 (8th Cir. 2013) (per
curiam). The district court in Wroblewski imposed a condition of supervised release
prohibiting the defendant from having contact with his girlfriend and her family based

                                         -5-
upon his history of violence against women and others, his conviction for domestic
violence and possession of a firearm and ammunition, and a past supervised release
violation related to an altercation with the girlfriend. Id. at 702. We noted that the
no-contact condition was “not a ‘greater deprivation of liberty than is reasonably
necessary’ to protect the public and deter future criminal behavior.” Id. at 703.
Here, the circumstances identified by the district court—including Johnson’s history
of providing false information to probation officers and failing to follow their
instructions—amply justify the district court’s refusal to include exceptions to the no-
contact condition.

                                          III.

      Accordingly, the order of the district court is affirmed.
                      ______________________________




                                          -6-